Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a maraging steel alloy, classified in C22C38/06.
II. Claims 11-20, drawn to process of making the maraging steel, classified in B33Y70/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, that the product as claimed can be made by another and materially different process such as by conventional vacuum melting and casting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Guy R. Gosnell on 05/25/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-20 are pending.  Claims 1-10 are presented for this examination.  Claims 11-20 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/04/2020 and 01/30/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(a)/(a)(2) as being anticipated by Nuechterlein (US 2018/0161874 from IDS) and evidenced by Maraging Steel (NPL document “Maragraing steel” from Wikipedia)
As for claim 1, Nuechterlein discloses an additive manufacturing of metal alloys and metal alloy matrix composites. (Title)
Example 6 (paragraph [0148]) discloses a gas atomized maraging steel 300 grade powder was mixed with titanium metal powder and boron carbide powder and used in a laser powder bed fusion additive manufacturing system to produce an additively manufactured article layer by layer.  During the laser fusion process localized chemical reaction took place to  produce TiB2 and TiC and other phases.  Since TiB2 is nucleate material serves as grain refiners (paragraph [0131]), Example 6’s TiB2 phase reads on instant claimed grain refiner dispersed among the base maraging steel alloy.
Regarding instant claimed wherein clause, it is a resulting effect of same maraging steel alloy produced by same additive manufacturing process in the instant application.
Hence, Nuechterlein’s Example 6 anticipated instant claim 1.
As for claim 2, Nuechterlein’s Example 6 is a maraging steel 300 grade.  Evidential reference “Maraging Steel” evidences that maraging steel 300 grade is expected to comprise nickel, cobalt, molybdenum, titanium and aluminum and has tensile strength 2068 MPa. (Page 2 Grades of maraging steel Section)
As for claim 3, Nuechterlein’s Example 6 produced phase TiB2 supports instant claimed grain refiner comprises titanium boride.
As for claim 4,  same Example 6 also produced titanium carbide which supports instant claimed strengthening element comprises titanium. (paragraph [0148] last line)
As for claim 5, Example 6 produced phase TiB2 supports instant claimed wherein the grain refiner comprises TiB2.
As for claim 6, Nuechterlein (paragraph [0131]) discloses relative portion of grain refiner to the alloy is 0.5vol % to 3.0 vol%.
As for claims 7 and 9, Nuechterlein discloses fine equiaxed microstructure is formed. (paragraph [0118]) which suggests uniform grain patters along an x and y direction as required by instant claim 9.
As for claims 8-10,  instant claimed grain size and scallop pattern are both inherent structure limitation due to same maraging steel alloy produced by same additive manufacturing process.  
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(a)/(a)(2) as being anticipated by Tokuhira (JP2000273503A from IDS)
As for claim 1, Tokuhira discloses a method for producing hard grain dispersed sintered steel in which a raw material powder composed of Fe or Fe alloy powder and a carbide powder is wet mixed, press formed and then sintered in a vacuum.  (Claim 1) The Fe or Fe alloy is a maraging steel alloy (paragraph [0019] and claim 7)  Since the hard grain containing TiC is uniformly dispersed in the sintered steel which contributes to strength reliability and wear resistance. (paragraph [0005]), TiC reads on instant claimed grain refiner dispersed among the base maraging steel alloy. The fact hard grain containing TiC are present on the steel surface (paragraph [0007]) supports instant claimed wherein clause.
As for claim 2, Tokuhira’s maraging steel alloy includes Ni, Co, Mo, Al and Ti and is expected to have TS over 1300 MPa due to same compositions of the maraging steel alloy as required by instant claim.
As for claim 3, TiC supports instant claimed titanium carbide.
As for claim 4,  the fact 50% of hard grain containing TiC are TiC and the rest are metal carbide selected from the group consisting of V, Cr, Zr, Nb, Mo, Hf, Ta and W and one or more of TiN (Claim 10) supports instant claimed wherein clause.
As for claim 5, the fact the rest of hard grain containing TiC are metal carbide selected from the group consisting of V, Cr, Zr, Nb, Mo, Hf, Ta and W supports instant claimed wherein the grain refiner comprises NbC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733